Order entered January 23, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01107-CR
                                      No. 05-16-01108-CR

                           CIONE DEFELIOUS JONES, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                      Trial Court Cause Nos. F-1424469-K, F-1600384-K

                                           ORDER
        Before the Court is appellant’s January 18, 2017 motion to extend time to file appellant’s

brief. We GRANT appellant’s motion and ORDER appellant’s brief filed thirty days from the

date of this order.

                                                      /s/   ADA BROWN
                                                            JUSTICE